DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17 of U.S. Patent No. 10,498,690. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present application are recited in the claims of U.S. Patent No. 10,498,690 with only minor grammatical differences.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 12-20 with an earliest effective filing date of 3/1/17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (U.S. Publication No. 2018/0181572 filed on 12/28/16).
	With respect to claim 1, the Guo reference teaches a method implemented by at least one server computer, comprising: 
providing, over the Internet (the system is provided over the internet [paragraph 14]), access to a plurality of topics, wherein each topic includes, and provides access to, a plurality of posted items (the user interface provides access to topics which contain content items [paragraph 61 and Figure 4A]); 
recording interaction data for the plurality of topics, the interaction data identifying user activity occurring within each of the plurality of topics (the system maintains historical interaction information as it relates to the topics [paragraphs 33-35]); 
analyzing the interaction data to identify clusters of topics that exhibit similar activity-behavioral patterns (the system uses stored information about the users, including their interactions, to generate topic groups [paragraphs 15 and 16]); 
for each cluster of topics, generating a community that includes topics in the cluster (a feed is generated that represents the topic group and its corresponding topics [paragraphs 61, 62, and Figure 4A]); and
providing, over the Internet, access to the communities, wherein accessing a given community provides access to topics included in that community, which provide access to posted items that are included in the topics within that community (the feed provides access to the content items of the topic of the topic group [paragraphs 61, 62, and Figure 4A]). 
With respect to claim 4, the Guo reference teaches all of the limitations of claim 1 as described above.  In addition, the Guo reference teaches that the interaction data defines a time-dependent metric for user activity within the plurality of topics, and wherein a similar behavioral pattern for a given cluster of topics is defined by similar changes in the time-dependent metric occurring over time for the given cluster of topics (the interaction data includes rate based data [paragraphs 33 and 34]). 
	With respect to claim 5, the Guo reference teaches all of the limitations of claim 4 as described above.  Additionally, the Guo reference teaches that the interaction data includes a number of one or more of active users, posted items, comments, votes, positive endorsements, negative endorsements, abuse flags, moderator actions (interaction data includes commenting on a content item, sharing a content item, liking a content item, and disliking a content item [paragraph 33]). 
	With respect to claim 6, the Guo reference teaches all of the limitations of claim 1 as described above.  In addition, the Guo reference teaches that providing access to a given topic includes providing an interface for posting items within the given topic (the 
	With respect to claim 7, the Guo reference teaches all of the limitations of claim 1 as described above.  Additionally, the Guo reference teaches that the plurality of posted items include news articles (the content items include news [paragraphs 17, 31, 36, and 62]). 
	With respect to claim 8, the Guo reference teaches a method implemented by at least one server computer, comprising: 
providing, over the Internet (the system is provided over the internet [paragraph 14]), access to a plurality of topics, wherein each topic includes, and provides access to, a plurality of posted items (the user interface provides access to topics which contain content items [paragraph 61 and Figure 4A]); 
recording interaction data for the plurality of topics, the interaction data identifying user activity occurring within each of the plurality of topics (the system maintains historical interaction information as it relates to the topics [paragraphs 33-35]); 
analyzing the interaction data to identify clusters of topics that exhibit similar behavioral patterns (the system uses stored information about the users, including their interactions, to generate topic groups [paragraphs 15 and 16]); 
using the clusters of topics to identify topics for recommendation to a user (topics are suggested to the user [paragraph 41]); and
presenting, over the Internet, the topics identified for recommendation in a session for the user (the feed provides access to the content items of the topic of the topic group [paragraphs 61, 62, and Figure 4A]). 
	With respect to claim 12, the Guo reference teaches all of the limitations of claim 8 as described above.  Additionally, the Guo reference teaches that the interaction data defines a time-dependent metric for user activity within the plurality of topics, and wherein a similar behavioral pattern for a given cluster of topics is defined by similar changes in the time-dependent metric occurring over time for the given cluster of topics (interaction data includes rate based data [paragraphs 33 and 34]). 
	With respect to claim 13, the Guo reference teaches all of the limitations of claim 12 as described above.  In addition, the Guo reference teaches that the interaction data includes a number of one or more of active users, posted items, comments, votes, positive endorsements, negative endorsements, flags, moderator actions (interaction data includes commenting on a content item, sharing a content item, liking a content item, and disliking a content item [paragraph 33]). 
	With respect to claim 14, the Guo reference teaches all of the limitations of claim 8 as described above.  Additionally, the Guo reference teaches that providing access to a given topic includes providing an interface for posting items within the given topic (the user interface enables the user to post a content item of the displayed topic [element 414 Figure 4A and paragraph 61]), and for interacting with posted items in the given topic (the feed displays the topic group and the corresponding content items 
	With respect to claim 15, the Guo reference teaches all of the limitations of claim 8 as described above.  In addition, the Guo reference teaches that the plurality of posted items include news articles (the content items include news [paragraphs 17, 31, 36, and 62]). 
	With respect to claim 16, the Guo reference teaches a method implemented by at least one server computer, comprising: 
providing access to a plurality of topics, wherein each topic includes, and provides access to, a plurality of posted items (the user interface provides access to topics which contain content items [paragraph 61 and Figure 4A]); 
recording interaction data for the plurality of topics, the interaction data identifying user activity occurring within each of the plurality of topics (the system maintains historical interaction information as it relates to the topics [paragraphs 33-35]); 
analyzing the interaction data to identify clusters of topics that exhibit similar behavioral patterns (the system uses stored information about the users, including their interactions, to generate topic groups [paragraphs 15 and 16]); and
using the clusters of topics to recommend specific user-posted items (the feed provides access to the content items of the topic of the topic group [paragraphs 61, 62, and Figure 4A]). 
With respect to claim 17, the Guo reference teaches all of the limitations of claim 16 as described above.  In addition, the Guo reference teaches that using the clusters of topics to recommend specific user-posted items includes identifying a first topic to which a user has subscribed (a topic group comprises multiple topics [paragraph 16] and when a topic group is selected, content items from a first and second topic that are part of the topic group will be displayed or recommended [paragraphs 61-63 and Figures 4A-B]).
With respect to claim 18, the Guo reference teaches all of the limitations of claim 17 as described above. Additionally, the Guo reference teaches that using the clusters of topics to recommend specific user-posted items includes identifying a second topic that is within a same cluster as the first topic (a topic group comprises multiple topics [paragraph 16] and when a topic group is selected, content items from a first and second topic that are part of the topic group will be displayed or recommended [paragraphs 61-63 and Figures 4A-B]).
With respect to claim 19, the Guo reference teaches all of the limitations of claim 18 as described above. Additionally, the Guo reference teaches that using the clusters of topics to recommend specific user-posted items includes recommending in a session of the user a posted item from the second topic (a topic group comprises multiple topics [paragraph 16] and when a topic group is selected, content items from a first and second topic that are part of the topic group will be displayed or recommended [paragraphs 61-63 and Figures 4A-B]).
	With respect to claim 20, the Guo reference teaches all of the limitations of claim 16 as described above.  Additionally, the Guo reference teaches that the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 with an earliest effective filing date of 3/1/17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Publication No. 2018/0181572 filed on 12/28/16) in view of Gabriel et al. (U.S. Publication No. 2015/0262069 published on 9/17/15).
	With respect to claim 9, the Guo reference teaches all of the limitations of claim 8 as described above.  It does not explicitly recite that the topics for recommendation are identified based on identifying a topic to which the user has subscribed.  The Gabriel reference teaches that the topics for recommendation are identified based on identifying a topic to which the user has subscribed (the user’s subscribed topics are utilized in generating the recommended topics [paragraph 30]).  It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the system of Guo with the subscription based recommendations of Gabriel.  Such a 
	With respect to claim 10, the Guo and Gabriel references teach all of the limitations of claim 9 as described above. In addition, the Gabriel reference teaches that the topics for recommendation are identified based on identifying one or more topics that are within a same cluster as the topic to which the user has subscribed (the user’s subscribed topics are utilized in generating the recommended topics [paragraph 30]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRIS E MACKES/Primary Examiner, Art Unit 2153